Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are allowed. 
Terminal Disclaimer
The terminal disclaimer filed on October 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 1,1151,874 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A vehicle monitoring system for detecting a vehicle, comprising: a first distance sensor oriented towards a first point of interest, wherein the first distance sensor is configured to detect the vehicle passing the first distance sensor; a second distance sensor oriented towards a second point of interest, wherein the second distance sensor is configured to detect the vehicle passing the second distance sensor, wherein the first point of interest is distally-spaced with respect to the second point of interest; and a microcontroller in communication with the first distance sensor and the second distance sensor, wherein the microcontroller is configured to compare a first distance reading detected by the first distance sensor to a first threshold value for the first distance sensor, and wherein the microcontroller is configured to compare a second distance reading detected by the second distance sensor to a second threshold value for the second distance sensor; wherein the microcontroller is configured to increase a vehicle count when the first distance reading is less than the first threshold value and the second distance reading is less than the second threshold value.

As per claim 18, 
A vehicle monitoring system for detecting a vehicle entering or leaving a parking area, comprising: a first distance sensor oriented towards a first point of interest, wherein the first distance sensor is configured to detect the vehicle passing the first distance sensor; a second distance sensor oriented towards a second point of interest, wherein the second distance sensor is configured to detect the vehicle passing the second distance sensor, wherein the first point of interest is distally-spaced with respect to the second point of interest; a dynamic signage positioned within the parking area; a microcontroller in communication with the first distance sensor and the second distance sensor, wherein the microcontroller is configured to compare a first distance reading detected by the first distance sensor to a first threshold value -41 -for the first distance sensor, and wherein the microcontroller is configured to compare a second distance reading detected by the second distance sensor to a second threshold value for the second distance sensor; wherein the microcontroller is configured to increase a vehicle count when the first distance reading is less than the first threshold value and the second distance reading is less than the second threshold value; wherein the dynamic signage is configured to display the vehicle count.


As per claim 20, 
A vehicle monitoring system, comprising: a first distance sensor oriented towards a first point of interest, wherein the first distance sensor is configured to detect the vehicle passing the first distance sensor; a second distance sensor oriented towards a second point of interest, wherein the second distance sensor is configured to detect the vehicle passing the second distance sensor, wherein the first point of interest is distally-spaced with respect to the second point of interest; and a microcontroller in communication with the first distance sensor and the second distance sensor, wherein the microcontroller is configured to detect when a first distance reading detected by the first distance sensor is less than a first threshold value for the first distance sensor, and wherein the microcontroller is configured to detect when a second distance reading detected by the second - 42 -distance sensor is less than a second threshold value for the second distance sensor; wherein the microcontroller is configured to increase a vehicle count when the first distance reading is less than the first threshold value and the second distance reading is less than the second threshold value.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Segawa et al. (US 8,620,613), Pace et al. (US 7,075,427), Nagao et al. (US 2018/0061161), Nagao et al. (US 2018/0061081), Broers et al. (US 2017/0135180), or Wilbrod (US 2006/0235612), individually or in combination show a first and second sensor for a structure. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1, 18, 20, respectively, a vehicle monitoring system for detecting a vehicle, comprising: a first distance sensor oriented towards a first point of interest, wherein the first distance sensor is configured to detect the vehicle passing the first distance sensor; a second distance sensor oriented towards a second point of interest, wherein the second distance sensor is configured to detect the vehicle passing the second distance sensor, wherein the first point of interest is distally-spaced with respect to the second point of interest.
In addition, the Prior Art of references above does not explicitly mention the specific arrangement and operation of the microcontroller as the highlight section above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689